Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 1 of 13 Page ID #:449




             EXHIBIT AN
          Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 2 of 13 Page ID #:450




Amgen Reports Fourth Quarter And Full Year 2016 Financial Results
February 2, 2017

THOUSAND OAKS, Calif., Feb. 2, 2017 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced financial results for the fourth quarter and full
year of 2016. Key results include:

        For the fourth quarter, total revenues increased 8 percent versus the fourth quarter of 2015 to $6.0 billion.
                Product sales grew 6 percent driven by Enbrel® (etanercept), Prolia® (denosumab), Repatha® (evolocumab) and
                KYPROLIS® (carfilzomib).
        For the full year, total revenues increased 6 percent to $23.0 billion, with 5 percent product sales growth.
        GAAP earnings per share (EPS) increased 9 percent in the fourth quarter to $2.59 and 13 percent for the full year to
        $10.24, driven by higher revenues and higher operating margins.
                GAAP operating income increased 22 percent in the fourth quarter to $2.5 billion and 16 percent for the full year to
                $9.8 billion.
        Non-GAAP EPS increased 11 percent in the fourth quarter to $2.89 and 12 percent for the full year to $11.65, driven by
        higher revenues and higher operating margins.
                Non-GAAP operating income increased 21 percent in the fourth quarter to $2.9 billion and 14 percent for the full
                year to $11.4 billion.
        2017 total revenues guidance of $22.3-$23.1 billion; EPS guidance of $10.45-$11.31 on a GAAP basis and $11.80-$12.60
        on a non-GAAP basis.
        The Company generated $9.6 billion of free cash flow for the full year versus $9.1 billion in 2015 driven by higher net
        income.

"We finished the year with strong operating performance," said Robert A. Bradway, chairman and chief executive officer. "We anticipate
several new product development opportunities and launches in 2017, and are excited about the Repatha cardiovascular outcomes data we
released today. We have established a firm foundation for longer-term growth."



$Millions, except EPS and percentages Q4'16 Q4'15 YOY Δ FY '16 FY '15 YOY Δ

Total Revenues                        $ 5,965$ 5,536    8%   $ 22,991$ 21,662    6%
GAAP Operating Income                 $ 2,485$ 2,033   22%   $ 9,794$ 8,470     16%
GAAP Net Income                       $ 1,935$ 1,800    8%   $ 7,722$ 6,939     11%
GAAP EPS                              $ 2.59$ 2.37      9%   $ 10.24 $ 9.06     13%
Non-GAAP Operating Income             $ 2,859$ 2,366   21%   $ 11,446$ 10,052   14%
Non-GAAP Net Income                   $ 2,160$ 1,985    9%   $ 8,785$ 7,954     10%
Non-GAAP EPS                          $ 2.89$ 2.61     11%   $ 11.65$ 10.38     12%

References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
measures and other items are presented on the attached reconciliations.




Product Sales Performance

        Total product sales increased 6 percent for the fourth quarter of 2016 versus the fourth quarter of 2015. The increase
        was driven primarily by ENBREL, Prolia, Repatha and KYPROLIS. Product sales increased 5 percent for the full year.
        ENBREL sales increased 14 percent for the fourth quarter driven by net selling price and favorable changes in inventory
        levels, offset partially by the impact of competition. Sales increased 11 percent for the full year driven by net selling price,
        offset partially by the impact of competition.
        Neulasta® (pegfilgrastim) sales decreased 3 percent for the fourth quarter and 1 percent for the full year driven by lower
        unit demand.
        Aranesp® (darbepoetin alfa) sales increased 5 percent for the fourth quarter and 7 percent for the full year driven by
        higher unit demand due to a shift by some U.S. dialysis customers from EPOGEN® (epoetin alfa) to Aranesp, offset
        partially by unfavorable changes in net selling price.
        Prolia sales increased 22 percent for the fourth quarter and 25 percent for the full year driven by higher unit demand.
        Sensipar/Mimpara® (cinacalcet) sales increased 7 percent for the fourth quarter driven by net selling price. Sales
        increased 12 percent for the full year driven by net selling price and higher unit demand.
           Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 3 of 13 Page ID #:451

        XGEVA® (denosumab) sales increased 6 percent for the fourth quarter and 9 percent for the full year driven by higher unit
        demand.
        EPOGEN sales decreased 8 percent for the fourth quarter and 31 percent for the full year driven by the impact of
        competition and a shift by some U.S. dialysis customers to Aranesp.
        KYPROLIS sales increased 24 percent for the fourth quarter and 35 percent for the full year driven by higher unit demand.
        NEUPOGEN® (filgrastim) sales decreased 34 percent for the fourth quarter and 27 percent for the full year driven primarily
        by the impact of competition in the U.S.
        Nplate® (romiplostim) sales increased 9 percent for the fourth quarter and 11 percent for the full year driven by higher unit
        demand.
        Vectibix® (panitumumab) sales increased 6 percent for the fourth quarter and 11 percent for the full year driven by higher
        unit demand.
        Repatha sales growth for the fourth quarter and full year was driven by higher unit demand.
        BLINCYTO® (blinatumomab) sales increased 32 percent for the fourth quarter and 49 percent for the full year driven by
        higher unit demand.



Product Sales Detail by Product and Geographic Region

$Millions, except percentages            Q4'16     Q4'15 YOY Δ
                                US       ROW TOTAL TOTAL TOTAL

Enbrel®                         $1,582     $62 $1,644 $1,441 14%
Neulasta®                          943     173 1,116 1,156 (3%)
Aranesp®                           286     240    526    499    5%
Prolia®                            293     170    463    380 22%
Sensipar® / Mimpara®               330      81    411    384    7%
XGEVA®                             273     103    376    356    6%
EPOGEN®                            316       0    316    342 (8%)
KYPROLIS®                          143      40    183    148 24%
NEUPOGEN®                          116      57    173    263 (34%)
Nplate®                             88      62    150    137    9%
Vectibix®                           57      86    143    135    6%
Repatha®                            36      22     58      7 *
BLINCYTO®                           24       5     29     22 32%
Other**                             19      56     75     59 27%

Total product sales             $4,506 $1,157 $5,663 $5,329    6%

* Change in excess of 100%
** Other includes MN Pharma, Bergamo, IMLYGIC®and Corlanor®




$Millions, except percentages            FY '16    FY '15 YOY Δ
                                US       ROW TOTAL TOTAL TOTAL

Enbrel®                         $5,719 $246 $5,965 $5,364 11%
Neulasta®                        3,925   723 4,648 4,715 (1%)
Aranesp®                         1,082 1,011 2,093 1,951    7%
Prolia®                          1,049   586 1,635 1,312 25%
Sensipar® / Mimpara®             1,240   342 1,582 1,415 12%
XGEVA®                           1,115   414 1,529 1,405    9%
EPOGEN®                          1,282     0 1,282 1,856 (31%)
NEUPOGEN®                          534   231   765 1,049 (27%)
KYPROLIS®                          554   138   692    512 35%
Vectibix®                          229   382   611    549 11%
Nplate®                            350   234   584    525 11%
Repatha®                           101    40   141     10 *
BLINCYTO®                           85    30   115     77 49%
Other**                             60   190   250    204 23%
           Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 4 of 13 Page ID #:452

Total product sales             $17,325 $4,567 $21,892 $20,944     5%



* Change in excess of 100%
** Other includes MN Pharma, Bergamo, IMLYGIC®and Corlanor®

Operating Expense, Operating Margin and Tax Rate Analysis

On a GAAP basis:

        Total Operating Expenses decreased 1 percent in the fourth quarter and were flat for the full year, with all expense
        categories reflecting savings from our transformation and process improvement efforts. Cost of Sales margin improved by
        1.3 percentage points in the fourth quarter and 1.2 percentage points for the full year driven primarily by manufacturing
        efficiencies. Research & Development (R&D) expenses were flat for the fourth quarter. For the full year, R&D expenses
        decreased 6 percent driven primarily by lower spending required to support certain later-stage clinical programs and
        transformation and process improvement efforts, offset partially by external business development activities. Selling,
        General & Administrative (SG&A) expenses decreased 7 percent in the fourth quarter due to the Oct. 31, 2016,
        expiration of ENBREL residual royalty payments. For the full year, SG&A expenses increased 4 percent driven primarily by
        investments in new product launches, offset partially by the expiration of ENBREL residual royalty payments. Other
        expenses increased in the fourth quarter and for the full year as the prior year periods included gains from the sale of
        assets related to our site closures.
        Operating Margin improved by 5.8 percentage points in the fourth quarter to 43.9 percent, and 4.3 percentage points for
        the full year to 44.7 percent.
        Tax Rate for the fourth quarter increased 9.3 percentage points driven primarily by changes in the geographic mix of
        earnings and the discrete impact of the enactment of the federal R&D credit in the fourth quarter of 2015. The full year tax
        rate increased 2.7 percentage points driven by changes in the geographic mix of earnings, offset partially by the benefit of
        adopting Accounting Standards Update 2016-09, Improvements to Employee Share-Based Payment Accounting (ASU
        2016-09).

On a non-GAAP basis:

        Total Operating Expenses decreased 2 percent in the fourth quarter and 1 percent for the full year, with all expense
        categories reflecting savings from our transformation and process improvement efforts. Cost of Sales margin improved by
        1.0 percentage points in the fourth quarter and 1.2 percentage points for the full year driven primarily by manufacturing
        efficiencies. R&D expenses were flat in the fourth quarter. For the full year, R&D expenses decreased 4 percent driven
        primarily by lower spending required to support certain later-stage clinical programs and transformation and process
        improvement efforts, offset partially by external business development activities. SG&A expenses decreased 4 percent in
        the fourth quarter due to the Oct. 31, 2016, expiration of ENBREL residual royalty payments. For the full year, SG&A
        expenses increased 5 percent driven primarily by investments in new product launches, offset partially by the expiration of
        ENBREL residual royalty payments.
        Operating Margin improved by 6.1 percentage points in the fourth quarter to 50.5 percent, and 4.3 percentage points for
        the year to 52.3 percent.
        Tax Rate for the fourth quarter increased 7.1 percentage points driven primarily by changes in the geographic mix of
        earnings and the discrete impact of the enactment of the federal R&D credit in the fourth quarter of 2015. The full year tax
        rate increased 2.0 percentage points driven by changes in the geographic mix of earnings, offset partially by the benefit of
        adopting ASU 2016-09.




$Millions, except percentages
                                              GAAP            Non-GAAP
                                        Q4'16 Q4'15 YOY Δ Q4'16 Q4'15 YOY Δ

Cost of Sales                           $1,067   $1,071 (0%) $753         $764 (1%)
% of product sales                      18.8%    20.1% (1.3) pts 13.3%   14.3% (1) pts
Research & Development                  $1,078   $1,093 (1%) $1,056      $1,057 0%
% of product sales                      19.0%    20.5% (1.5) pts 18.6%   19.8% (1.2) pts
Selling, General & Administrative       $1,323   $1,416 (7%) $1,297      $1,349 (4%)
% of product sales                      23.4%    26.6% (3.2) pts 22.9%   25.3% (2.4) pts
Other                                    $12      ($77)    *       $0      $0     0%
TOTAL Operating Expenses                $3,480   $3,503 (1%) $3,106      $3,170 (2%)

Operating Margin
           Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 5 of 13 Page ID #:453
operating income as a % of product sales 43.9% 38.1% 5.8 pts 50.5% 44.4% 6.1 pts

Tax Rate                                   15.2%    5.9% 9.3 pts 18.7% 11.6% 7.1 pts

* Change in excess of 100%
pts: percentage points




$Millions, except percentages
                                                  GAAP              Non-GAAP
                                           FY '16 FY '15 YOY Δ FY '16 FY '15 YOY Δ

Cost of Sales                               $4,162 $4,227 (2%) $2,913 $3,033 (4%)
% of product sales                          19.0% 20.2% (1.2) pts 13.3% 14.5% (1.2) pts
Research & Development                      $3,840 $4,070 (6%) $3,755 $3,917 (4%)
% of product sales                          17.5% 19.4% (1.9) pts 17.2% 18.7% (1.5) pts
Selling, General & Administrative           $5,062 $4,846 4% $4,877 $4,660 5%
% of product sales                          23.1% 23.1% 0 pts 22.3% 22.2% 0.1 pts
Other                                        $133   $49     *       $0    $0     0%
TOTAL Operating Expenses                   $13,197$13,192 0% $11,545$11,610 (1%)

Operating Margin
operating income as a % of product sales 44.7% 40.4% 4.3 pts 52.3% 48.0% 4.3 pts

Tax Rate                                   15.7% 13.0% 2.7 pts 18.8% 16.8%        2 pts

* Change in excess of 100%
pts: percentage points


Cash Flow and Balance Sheet

        The Company generated $2.9 billion of free cash flow in the fourth quarter of 2016 versus $1.9 billion in the fourth quarter
        of 2015 due primarily to the timing of tax and other payments, as well as higher net income. The Company generated $9.6
        billion of free cash flow in 2016 versus $9.1 billion in 2015 due to higher net income.
        The Company's first quarter 2017 dividend of $1.15 per share declared on Dec. 20, 2016, will be paid on March 8, 2017,
        to all stockholders of record as of Feb. 15, 2017. This represents a 15 percent increase from that paid in each of the
        previous four quarters.
        During the fourth quarter, the Company repurchased 6.7 million shares of common stock at a total cost of $1.0 billion. For
        the full year, the Company repurchased 19.7 million shares of common stock at a total cost of $3.0 billion. At the end of
        2016, the Company had $4.1 billion remaining under its stock repurchase authorization.




$Billions, except shares            Q4'16 Q4'15 YOY Δ FY '16FY '15YOY Δ

Operating Cash Flow                 $3.1     $2.1    $1.0   $10.4   $9.7   $0.6
Capital Expenditures                 0.2      0.2     0.0    0.7     0.6    0.1
Free Cash Flow                       2.9      1.9     1.0    9.6     9.1    0.5
Dividends Paid                       0.7      0.6     0.2    3.0     2.4    0.6
Share Repurchase                     1.0      0.2     0.8    3.0     1.9    1.1
Avg. Diluted Shares (millions)      748      761     (13)    754    766    (12)

Cash and Investments                38.1     31.4    6.7    38.1 31.4      6.7
Debt Outstanding                    34.6     31.4    3.2    34.6 31.4      3.2
Stockholders' Equity                29.9     28.1    1.8    29.9 28.1      1.8

              Note: Numbers may not add due to rounding

2017 Guidance

For the full year 2017, the Company expects:

        Total revenues in the range of $22.3 billion to $23.1 billion.
        On a GAAP basis, EPS in the range of $10.45 to $11.31 and a tax rate in the range of 16 percent to 18 percent.
        On a non-GAAP basis, EPS in the range of $11.80 to $12.60 and a tax rate in the range of 18.5 percent to 19.5 percent.
        Capital expenditures to be approximately $700 million.
          Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 6 of 13 Page ID #:454
        Share repurchases of approximately $2.5 billion to $3.5 billion.




Fourth Quarter Product and Pipeline Update
Key development milestones:

     Clinical Program                Indication                     Projected Milestone
          Repatha                  Hyperlipidemia    Phase 3 CV outcomes data presentation Q1 2017*
                              Relapsed or refractory
          KYPROLIS                                        Phase 3 study initiation with DARZALEX®
                                  multiple myeloma
                              Prevention of SREs in
            XGEVA                                              Global regulatory submissions
                                 multiple myeloma
                                Diffuse large B-cell
          BLINCYTO                                               Phase 2/3 study initiations
                                     lymphoma
                                  Postmenopausal                    U.S. regulatory review
EVENITY™ (romosozumab)†
                                    osteoporosis      Active controlled Phase 3 fracture data Q2 2017*
    Erenumab (AMG 334)         Migraine prophylaxis            Global regulatory submissions
            ™               †        Secondary
 Parsabiv (etelcalcetide)                                           U.S. regulatory review
                               hyperparathyroidism
           ABP 215
                                      Oncology                    Global regulatory reviews
  (biosimilar bevacizumab)
           ABP 501
                              Inflammatory diseases              Ex-U.S. regulatory reviews
   (biosimilar adalimumab)
           ABP 980
                                   Breast cancer               Global regulatory submissions
   (biosimilar trastuzumab)

*Event driven study; †Trade name provisionally approved by FDA; CV = cardiovascular; SRE =
skeletal-related event

The Company provided the following updates on selected product and pipeline programs:

Repatha

        In December, the Committee for Medicinal Products for Human Use (CHMP) of the European Medicines Agency (EMA)
        adopted a positive opinion for an extension to the marketing authorization of a new 420 mg single-dose delivery option.
        Data from a Phase 3 study evaluating the effects of Repatha on cardiovascular outcomes that met its primary composite
        endpoint and key secondary composite endpoint will be presented at the American College of Cardiology 66th Annual
        Scientific Session on March 17.

Omecamtiv mecarbil

        Enrollment of the Phase 3 cardiovascular outcomes study in chronic heart failure patients commenced in Q1 2017.

KYPROLIS

        The primary endpoint in a Phase 3 study of once weekly KYPROLIS administration in relapsed and refractory multiple
        myeloma patients (ARROW) has been modified from overall response rate to progression-free survival, an event driven
        endpoint, with results expected in 2019.
        In November, a collaboration was established with Janssen Biotech, Inc. (Janssen) to evaluate the combination of
        KYPROLIS and Janssen's DARZALEX® (daratumumab) in multiple clinical studies in patients with multiple myeloma.
        A Phase 3 registrational study evaluating KYPROLIS in combination with DARZALEX and dexamethasone compared to
        KYPROLIS and dexamethasone alone in patients with multiple myeloma who have had one, two or three prior lines of
        therapy is anticipated to begin enrollment in Q2 2017.

XGEVA

        Regulatory submissions for the prevention of skeletal-related events in multiple myeloma patients are expected in 2017.

BLINCYTO

        Regulatory submissions for Philadelphia chromosome-positive relapsed or refractory (R/R) B-cell precursor acute
        lymphoblastic leukemia (ALL) are expected in 2017. BLINCYTO is currently approved for the treatment of adult and
        pediatric patients with Philadelphia chromosome-negative R/R B-cell precursor ALL.
        Phase 2/3 studies in patients with diffuse large B-cell lymphoma will enroll patients in 2017.

EVENITY™ (romosozumab)
           Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 7 of 13 Page ID #:455
        In December, an application for marketing approval for the treatment of osteoporosis for men and women at high risk for
        fracture was submitted to the Pharmaceuticals and Medical Devices Agency in Japan. This follows the postmenopausal
        osteoporosis U.S. filing in 2016 with a U.S. Food and Drug Administration (FDA) Prescription Drug User Fee Act (PDUFA)
        target action date of July 19, 2017.
        Primary results from an event driven active controlled Phase 3 fracture study (ARCH) in postmenopausal women with
        osteoporosis are expected in Q2 2017.

Erenumab

        In November, a second Phase 3 study met its primary endpoint, demonstrating statistically significant reductions from
        baseline in monthly migraine days in patients with episodic migraine treated with either 70 mg or 140 mg erenumab
        compared with placebo.
        Regulatory submissions for the prevention of episodic and chronic migraine are expected in Q2 2017.

CNP520

        In December, FDA granted fast track designation to CNP520, a small molecule beta-site amyloid precursor protein-cleaving
        enzyme-1 (BACE) inhibitor for the potential treatment of Alzheimer's disease.

Parsabiv

        FDA has set a Feb. 9, 2017, PDUFA target action date for the review of Parsabiv for the treatment of secondary
        hyperparathyroidism (sHPT) in adult patients with chronic kidney disease (CKD) on hemodialysis.
        In November, the EMA granted marketing authorization for the treatment of sHPT in adult patients with CKD on
        hemodialysis.

ENBREL

        In November, FDA approved the supplemental Biologics License Application (BLA) for the expanded use to treat pediatric
        patients (ages 4-17) with chronic moderate-to-severe plaque psoriasis.

ABP 215 (biosimilar bevacizumab)

        In January 2017, a BLA was accepted by FDA with a Sept. 14, 2017, Biosimilar User Fee target action date.
        In December, a Marketing Authorization Application was submitted to the EMA.

ABP 501 (biosimilar adalimumab)

        In January 2017, the CHMP adopted a positive opinion for the Marketing Authorization of ABP 501, recommending
        approval for all available indications. ABP 501 has been recommended for approval for the treatment of certain
        inflammatory diseases in adults, including moderate-to-severe rheumatoid arthritis, psoriatic arthritis, severe ankylosing
        spondylitis (AS), severe axial spondyloarthritis without radiographic evidence of AS, moderate-to-severe chronic plaque
        psoriasis, moderate-to-severe hidradenitis suppurativa, non-infectious intermediate, posterior and panuveitis, moderate-
        to-severe Crohn's disease and moderate-to-severe ulcerative colitis. The CHMP opinion also recommends approval for the
        treatment of certain pediatric inflammatory diseases, including moderate-to-severe Crohn's disease (ages six and older),
        severe chronic plaque psoriasis (ages four and older), enthesitis-related arthritis (ages six and older) and polyarticular
        juvenile idiopathic arthritis (ages two and older).



Erenumab and CNP520 are developed in collaboration with Novartis AG
Omecamtiv mecarbil is developed in collaboration with Cytokinetics and in an alliance with Servier for certain territories.
EVENITY™ is developed in collaboration with UCB globally, as well as our joint venture partner Astellas inJapan
DARZALEX® is a registered trademark of Janssen Biotech, Inc.

Non-GAAP Financial Measures
In this news release, management has presented its operating results for the fourth quarters and full years of 2016 and 2015, in accordance with U.S.
Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis. In addition, management has presented its full year 2017 EPS and tax
rate guidance in accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are computed by excluding certain items
related to acquisitions, restructuring and certain other items from the related GAAP financial measures. Reconciliations for these non-GAAP financial
measures to the most directly comparable GAAP financial measures are included in the news release. Management has also presented Free Cash
Flow (FCF), which is a non-GAAP financial measure, for the fourth quarters and full years of 2016 and 2015. FCF is computed by subtracting capital
expenditures from operating cash flow, each as determined in accordance with GAAP.

The Company believes that its presentation of non-GAAP financial measures provides useful supplementary information to and facilitates additional
analysis by investors. The Company uses certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
performance and prospects for the future of the Company's ongoing business activities by facilitating comparisons of results of ongoing business
operations among current, past and future periods. The Company believes that FCF provides a further measure of the Company's liquidity.
           Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 8 of 13 Page ID #:456
The Company uses the non-GAAP financial measures set forth in the news release in connection with its own budgeting and financial planning
internally to evaluate the performance of the business, including to allocate resources and to evaluate results relative to incentive compensation
targets. The non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of financial performance prepared in
accordance with GAAP.

About Amgen
Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses by discovering, developing, manufacturing and
delivering innovative human therapeutics. This approach begins by using tools like advanced human genetics to unravel the complexities of disease
and understand the fundamentals of human biology.

Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions that improve health outcomes and dramatically
improve people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of the world's leading independent biotechnology companies,
has reached millions of patients around the world and is developing a pipeline of medicines with breakaway potential.

For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

Forward-Looking Statements
This news release contains forward-looking statements that are based on the current expectations and beliefs of Amgen. All statements, other than
statements of historical fact, are statements that could be deemed forward-looking statements, including estimates of revenues, operating margins,
capital expenditures, cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical results or practices, customer and
prescriber patterns or practices, reimbursement activities and outcomes and other such estimates and results. Forward-looking statements involve
significant risks and uncertainties, including those discussed below and more fully described in the Securities and Exchange Commission reports filed
by Amgen, including our most recent annual report on Form 10-K and any subsequent periodic reports on Form 10-Q and Form 8-K. Unless otherwise
noted, Amgen is providing this information as of the date of this news release and does not undertake any obligation to update any forward-looking
statements contained in this document as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ materially from those we project. Our results may be affected by our
ability to successfully market both new and existing products domestically and internationally, clinical and regulatory developments involving current
and future products, sales growth of recently launched products, competition from other products including biosimilars, difficulties or delays in
manufacturing our products and global economic conditions. In addition, sales of our products are affected by pricing pressure, political and public
scrutiny and reimbursement policies imposed by third-party payers, including governments, private insurance plans and managed care providers and
may be affected by regulatory, clinical and guideline developments and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side effects or manufacturing problems with our products after they are on the
market. Our business may be impacted by government investigations, litigation and product liability claims. In addition, our business may be impacted
by the adoption of new tax legislation or exposure to additional tax liabilities. If we fail to meet the compliance obligations in the corporate integrity
agreement between us and the U.S. government, we could become subject to significant sanctions. Further, while we routinely obtain patents for our
products and technology, the protection offered by our patents and patent applications may be challenged, invalidated or circumvented by our
competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a substantial amount of our commercial
manufacturing activities at a few key facilities and also depend on third parties for a portion of our manufacturing activities, and limits on supply may
constrain sales of certain of our current products and product candidate development. In addition, we compete with other companies with respect to
many of our marketed products as well as for the discovery and development of new products. Discovery or identification of new product candidates
cannot be guaranteed and movement from concept to product is uncertain; consequently, there can be no guarantee that any particular product
candidate will be successful and become a commercial product. Further, some raw materials, medical devices and component parts for our products
are supplied by sole third-party suppliers. Certain of our distributors, customers and payers have substantial purchasing leverage in their dealings with
us. The discovery of significant problems with a product similar to one of our products that implicate an entire class of products could have a material
adverse effect on sales of the affected products and on our business and results of operations. Our efforts to acquire other companies or products and
to integrate the operations of companies we have acquired may not be successful. We may not be able to access the capital and credit markets on
terms that are favorable to us, or at all. We are increasingly dependent on information technology systems, infrastructure and data security. Our stock
price is volatile and may be affected by a number of events. Our business performance could affect or limit the ability of our Board of Directors to
declare a dividend or our ability to pay a dividend or repurchase our common stock.



Amgen Inc.
Consolidated Statements of Income - GAAP
(In millions, except per share data)
(Unaudited)

                                                       Three months ended           Years ended
                                                          December 31,              December 31,
                                                         2016        2015           2016    2015
Revenues:
Product sales                                                $ 5,663    $ 5,329$ 21,892$ 20,944
Other revenues                                                   302        207   1,099     718
Total revenues                                                 5,965      5,536 22,991 21,662

Operating expenses:
Cost of sales                                                  1,067       1,071     4,162    4,227
Research and development                                       1,078       1,093     3,840    4,070
Selling, general and administrative                            1,323       1,416     5,062    4,846
Other                                                             12         (77)      133       49
Total operating expenses                                       3,480       3,503    13,197   13,192
            Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 9 of 13 Page ID #:457

Operating income                                                  2,485       2,033     9,794     8,470

Interest expense, net                                              328          284     1,260     1,095
Interest and other income, net                                     126          164       629       603

Income before income taxes                                        2,283       1,913     9,163     7,978

Provision for income taxes                                         348          113     1,441     1,039

Net income                                                    $ 1,935     $ 1,800$      7,722$    6,939

Earnings per share:
Basic                                                         $    2.61   $     2.39$   10.32 $    9.15
Diluted                                                       $    2.59   $     2.37$   10.24 $    9.06

Weighted average shares used in calculation of earnings per share:
Basic                                                         742               754       748      758
Diluted                                                       748               761       754      766



Amgen Inc.
Consolidated Balance Sheets - GAAP
(In millions)
(Unaudited)

                                                              December 31,December 31,
                                                                  2016        2015
Assets
Current assets:
          Cash, cash equivalents and marketable securities $          38,085 $          31,382
          Trade receivables, net                                       3,165             2,995
          Inventories                                                  2,745             2,435
          Other current assets                                         2,015             1,703
                                Total current assets                  46,010            38,515
Property, plant and equipment, net                                     4,961             4,907
Intangible assets, net                                                10,279            11,641
Goodwill                                                              14,751            14,787
Other assets                                                           1,625             1,599
Total assets                                               $          77,626 $          71,449

Liabilities and Stockholders' Equity
Current liabilities:
           Accounts payable and accrued liabilities           $        6,801 $           6,417
           Current portion of long-term debt                           4,403             2,247
                                  Total current liabilities           11,204             8,664
Long-term debt                                                        30,193            29,182
Long-term deferred tax liability                                       2,436             2,239
Long-term tax liability                                                2,419             1,973
Other noncurrent liabilities                                           1,499             1,308
Stockholders' equity                                                  29,875            28,083
Total liabilities and stockholders' equity                    $       77,626 $          71,449

Shares outstanding                                                        738             754




Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions)
(Unaudited)


                                                                                                     Three months ended Years ended
                                                                                                        December 31,    December 31,
                                                                                                       2016     2015    2016   2015
          Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 10 of 13 Page ID #:458

GAAP cost of sales                                                                       $1,067    $   1,071$ 4,162$   4,227
Adjustments to cost of sales:
Acquisition-related expenses (a)                                                          (314)        (297) (1,248) (1,142)
Certain net charges pursuant to our restructuring initiative                                  -         (10)     (1)    (52)
Total adjustments to cost of sales                                                        (314)        (307) (1,249) (1,194)
Non-GAAP cost of sales                                                                   $ 753     $     764$ 2,913$ 3,033

GAAP cost of sales as a percentage of product sales                                      18.8%         20.1% 19.0%     20.2%
Acquisition-related expenses(a)                                                            -5.5          -5.6  -5.7      -5.5
Certain net charges pursuant to our restructuring initiative                                0.0          -0.2   0.0      -0.2
Non-GAAP cost of sales as a percentage of product sales                                  13.3%         14.3% 13.3%     14.5%

GAAP research and development expenses                                                   $1,078    $   1,093$ 3,840$   4,070
Adjustments to research and development expenses:
Acquisition-related expenses (a)                                                            (20)        (20)    (78)    (89)
Certain net charges pursuant to our restructuring initiative                                 (2)        (16)     (7)    (64)
Total adjustments to research and development expenses                                      (22)        (36)    (85)   (153)
Non-GAAP research and development expenses                                               $1,056    $   1,057$ 3,755$   3,917

GAAP research and development expenses as a percentage of product sales                  19.0%         20.5% 17.5%     19.4%
Acquisition-related expenses (a)                                                           -0.4          -0.4  -0.3      -0.4
Certain net charges pursuant to our restructuring initiative                                0.0          -0.3   0.0      -0.3
Non-GAAP research and development expenses as a percentage of product sales              18.6%         19.8% 17.2%     18.7%

GAAP selling, general and administrative expenses                                        $1,323    $   1,416$ 5,062$   4,846
Adjustments to selling, general and administrative expenses:
Acquisition-related expenses (b)                                                            (26)        (46) (180)     (130)
Certain net charges pursuant to our restructuring initiative                                   -        (21)     (5)    (56)
Total adjustments to selling, general and administrative expenses                           (26)        (67) (185)     (186)
Non-GAAP selling, general and administrative expenses                                    $1,297    $   1,349$ 4,877$   4,660

GAAP selling, general and administrative expenses as a percentage of product sales       23.4%         26.6% 23.1%     23.1%
Acquisition-related expenses (b)                                                           -0.5          -0.9  -0.8      -0.6
Certain net charges pursuant to our restructuring initiative                                0.0          -0.4   0.0      -0.3
Non-GAAP selling, general and administrative expenses as a percentage of product sales   22.9%         25.3% 22.3%     22.2%

GAAP operating expenses                                                                  $3,480    $   3,503$13,197$ 13,192
Adjustments to operating expenses:
Adjustments to cost of sales                                                              (314)        (307) (1,249) (1,194)
Adjustments to research and development expenses                                            (22)        (36)    (85)   (153)
Adjustments to selling, general and administrative expenses                                 (26)        (67) (185)     (186)
Certain net charges pursuant to our restructuring initiative (c)                             (9)          99    (24)      58
Expense related to various legal proceedings                                                   -        (18) (105)      (91)
Acquisition-related adjustments (d)                                                          (3)          (4)    (4)    (16)
Total adjustments to operating expenses                                                   (374)        (333) (1,652) (1,582)
Non-GAAP operating expenses                                                              $3,106    $   3,170$11,545$ 11,610

GAAP operating income                                                                    $2,485    $   2,033$ 9,794$ 8,470
Adjustments to operating expenses                                                           374          333 1,652    1,582
Non-GAAP operating income                                                                $2,859    $   2,366$11,446$ 10,052

GAAP operating income as a percentage of product sales                                   43.9%         38.1% 44.7%     40.4%
Adjustments to cost of sales                                                                5.5           5.8   5.7       5.7
Adjustments to research and development expenses                                            0.4           0.7   0.3       0.7
Adjustments to selling, general and administrative expenses                                 0.5           1.3   0.8       0.9
Certain net charges pursuant to our restructuring initiative (c)                            0.2          -1.9   0.2      -0.3
Expense related to various legal proceedings                                                0.0           0.3   0.6       0.4
Acquisition-related adjustments(d)                                                          0.0           0.1   0.0       0.0
Non-GAAP operating income as a percentage of product sales                               50.5%         44.4% 52.3%     47.8%

GAAP income before income taxes                                                          $2,283    $   1,913$ 9,163$   7,978
Adjustments to operating expenses                                                           374          333 1,652     1,582
Non-GAAP income before income taxes                                                      $2,657    $   2,246$10,815$   9,560

GAAP provision for income taxes                                                          $ 348     $     113$ 1,441$   1,039
Adjustments to provision for income taxes:
Income tax effect of the above adjustments to operating expenses (e)                        113           92   525       496
          Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 11 of 13 Page ID #:459
Other income tax adjustments (f)                                                                           36            56     64          71
Total adjustments to provision for income taxes                                                           149           148    589         567
Non-GAAP provision for income taxes                                                                     $ 497     $     261$ 2,030$      1,606

GAAP tax rate as a percentage of income before taxes                                                    15.2%         5.9% 15.7%        13.0%
Adjustments to provision for income taxes:
Income tax effect of the above adjustments to operating expenses (e)                                       2.1           3.2   2.5         3.0
Other income tax adjustments (f)                                                                           1.4           2.5   0.6         0.8
Total adjustments to provision for income taxes                                                            3.5           5.7   3.1         3.8
Non-GAAP tax rate as a percentage of income before taxes                                                18.7%         11.6% 18.8%       16.8%

GAAP net income                                                                                         $1,935    $   1,800$ 7,722$      6,939
Adjustments to net income:
Adjustments to income before income taxes, net of the income tax effect                                    261          241 1,127        1,086
Other income tax adjustments (f)                                                                           (36)        (56)    (64)        (71)
Total adjustments to net income                                                                            225          185 1,063        1,015
Non-GAAP net income                                                                                     $2,160    $   1,985$ 8,785$      7,954



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions, except per share data)
(Unaudited)


The following table presents the computations for GAAP and non-GAAP diluted EPS.

                                                    Three months ended          Three months ended
                                                     December 31, 2016           December 31, 2015
                                                    GAAP    Non-GAAP             GAAP Non-GAAP

Net income                                           $1,935        $    2,160    $ 1,800    $   1,985
Weighted-average shares for diluted EPS                 748               748        761          761
Diluted EPS                                          $ 2.59        $     2.89    $ 2.37     $    2.61

                                                        Year ended                 Year ended
                                                     December 31, 2016          December 31, 2015
                                                    GAAP    Non-GAAP            GAAP Non-GAAP

Net income                                           $7,722        $    8,785    $ 6,939    $   7,954
Weighted-average shares for diluted EPS                 754               754        766          766
Diluted EPS                                          $10.24        $    11.65    $ 9.06     $   10.38

(a)The adjustments related primarily to non-cash amortization of intangible assets acquired in business combinations.

(b)For the three months and years ended December 31, 2016 and 2015, the adjustments related primarily to non-cash amortization of intangible
   assets acquired in business combinations. For the year ended December 31, 2016, the adjustments also included a $73-million charge resulting
   from the reacquisition of Prolia®, XGEVA®and Vectibix® license agreements in certain markets from Glaxo Group Limited.

(c)For the three months and year ended December 31, 2016, the adjustments related primarily to asset-related charges from our site closures. For the
   three months ended December 31, 2015, the adjustments related primarily to a gain recognized on the sale of assets related to our site closures.
   The adjustments for the year ended December 31, 2015, related primarily to gains recognized on the sale of assets related to our site closures,
   partially offset by severance expenses.

(d)The adjustments related primarily to the impairment of non-key contract assets acquired as part of a business combination and the change in fair
   values of contingent consideration.

(e)The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that apply
   to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain adjustments,
   including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring expense, depends
   on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions. Due to these factors,
   the effective tax rates for the adjustments to our GAAP income before income taxes, for the three months and year ended December 31, 2016,
   were 30.2% and 31.8%, respectively, compared with 27.6% and 31.4% for the corresponding periods of the prior year.

(f) The adjustments related to certain acquisition items and prior period items excluded from non-GAAP earnings.
          Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 12 of 13 Page ID #:460
Amgen Inc.
Reconciliations of Cash Flows
(in millions)
(Unaudited)

                                                           Three months ended      Years ended
                                                              December 31,        December 31,
                                                             2016     2015         2016 2015
          Net cash provided by operating activities           $ 3,100  $ 2,073(a)$ 10,354$ 9,731(a)
          Net cash used in investing activities               (1,222)    (233)     (8,658) (5,547)
          Net cash used in financing activities               (2,122)    (922)     (2,599) (3,771)
          (Decrease) increase in cash and cash equivalents      (244)      918       (903)     413
          Cash and cash equivalents at beginning of period      3,485    3,226       4,144 3,731
          Cash and cash equivalents at end of period          $ 3,241  $ 4,144    $ 3,241$ 4,144



                                                             Three months ended      Years ended
                                                                December 31,        December 31,
                                                               2016     2015         2016 2015
          Net cash provided by operating activities             $ 3,100  $ 2,073(a)$ 10,354$ 9,731(a)
          Capital expenditures                                    (227)    (205)       (738) (594)
          Free cash flow                                        $ 2,873  $ 1,868    $ 9,616$ 9,137

(a) Restated to include $13 million and $654 million for the three months and year ended December 31, 2015, respectively, which was previously
included in Net cash used in financing activities, as a result of the adoption of Accounting Standards Update 2016-09, Improvements to Employee
Share-Based Payment Accounting.




Reconciliation of GAAP EPS Guidance to Non-GAAP
EPS Guidance for the Year Ending December 31, 2017
(Unaudited)


GAAP diluted EPS guidance                         $ 10.45     -$ 11.31

Known adjustments to arrive at non-GAAP*:
Acquisition-related expenses             (a)              1.22
Restructuring charges                                 0.07   -     0.13

Non-GAAP diluted EPS guidance                     $ 11.80     -$ 12.60

* The known adjustments are presented net of their related tax impact which amount to approximately $0.61 to $0.64 per share, in the aggregate.

(a)The adjustments relate primarily to non-cash amortization of intangible assets acquired in prior year business combinations.

Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
Tax Rate Guidance for the Year Ending December 31, 2017
(Unaudited)

                                                            2017

GAAP tax rate guidance                                16.0%-18.0%

Tax rate effect of known adjustments discussed above 1.5%-2.5%

Non-GAAP tax rate guidance                            18.5%-19.5%



CONTACT: Amgen, Thousand Oaks
Trish Hawkins, 805-447-5631 (media)
Arvind Sood, 805-447-1060 (investors)
         Case 2:21-cv-01816 Document 1-40 Filed 02/26/21 Page 13 of 13 Page ID #:461




To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/amgen-reports-fourth-quarter-and-full-year-2016-
financial-results-300401566.html

SOURCE Amgen
